                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA ex rel.                  )
JULIA SWITZER                                     )
                                                  )
and                                               )
                                                  )
COMMONWEALTH OF VIRGINIA ex rel.                  )
JULIA SWITZER, et al.,                            )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )    Civil Action No.: 7:13-cv-00498
                                                  )
EAST MENTAL HEALTH SERVICES,                      )    By: Elizabeth K. Dillon
LLC,                                              )        United States District Judge
                                                  )
       Defendant.                                 )

                 ORDER GRANTING MOTION FOR LEAVE TO AMEND
                    AND DIRECTING DEFENDANT TO RESPOND

       This case was originally filed as a qui tam action. After numerous extensions of time,

sought primarily by the United States, both the United States and the Commonwealth of Virginia

declined to intervene. Since then, plaintiffs’ attorney was granted leave to withdraw, most of the

plaintiffs have been dismissed, and all but one of defendant’s attorneys have been granted leave

to withdraw. The sole remaining counsel for defendant, moreover, has not responded to the

court’s most recent order. In fact, despite the court’s direct order, counsel has failed to get in

touch with Ms. Switzer, who is proceeding pro se, and failed to contact chambers by September

28, 2018, so that the court could set a Rule 16 conference.

       Currently pending before the court is pro se Julia Switzer’s third motion to file an

amended complaint (Dkt. No. 86). Her new complaint retains Counts II through VII, which were

not dismissed by any prior order. With regard to Count I, which the court previously dismissed




 Case 7:13-cv-00498-EKD Document 91 Filed 10/05/18 Page 1 of 2 Pageid#: 593
without prejudice, she has added nine new paragraphs to this claim. Many of them are detailed,

describing what she alleges are specific instances of violations of the False Claims Act. As such,

they are a plain attempt to correct the problems identified by the court in its order of dismissal

(Dkt. No. 63).

        Given that there has been no opposition to the motion to amend (despite defendant being

given additional time to respond, see Dkt. No. 90), and in light of Switzer’s additional

allegations as to Count I, the court cannot say that her amendment would be futile. Accordingly,

the court GRANTS her motion to amend (Dkt. No. 87) and will accept her Third Amended

Complaint (which also incorporates Exhibits A through D from the Second Amended Complaint,

Dkt. No. 52). The clerk is directed to file Dkt. No. 87-1 and Dkt. Nos. 52-1 through 52-4 as a

new document titled Third Amended Complaint.

        Defendant is directed to answer or otherwise respond to the Third Amended Complaint

not later than ten days after entry of this order. Defendant is further warned that a failure to

respond may result in the entry of default or a default judgment against it.

        Lastly, the clerk is directed to change the style of this case to match that used above,

reflecting that Ms. Switzer is the only remaining relator of the original four.

        Entered: October 4, 2018



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  2 
 
    Case 7:13-cv-00498-EKD Document 91 Filed 10/05/18 Page 2 of 2 Pageid#: 594
